        Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                                     CIVIL ACTION

                       v.                            NO. 18-1620

 BLANCHE CARNEY, et al.



                                       MEMORANDUM
KEARNEY,J.                                                                          October 10, 2019

        In one of his fifty-four prisoner prose cases filed without paying fees, serial litigant Charles

Talbert sued Philadelphia Department of Prisons Commissioner Blanche Carney and Wardens

Gerald May and Terrance Clark alleging they placed him in administrative segregation from

November 2017 until February 2018 in retaliation for his earlier lawsuits against them. 1 He alleged

they placed him in segregation for an indefinite period without notice. 2 We addressed dozens of

pre-trial motions including limiting evidence of his criminal history except as to the correctional

officers' basis for segregation.      He allowed volunteer experienced counsel to withdraw

representation before trial. We entered detailed findings on summary judgment motions finding

the correctional officers failed to demonstrate undisputed facts explaining the administrative

segregation.   Given the disputed facts, we proceeded to a jury trial on Mr. Talbert's procedural

due process and First Amendment retaliation claims. 3 The Commissioner and Wardens credibly

testified they did not know of the lawsuits against them. They admitted documents showing

weekly reviews of Mr. Talbert's segregated status. Mr. Talbert cross-examined them. The jury

returned a verdict in favor of Commissioner Camey and Wardens May and Clark. 4 Disappointed

in the verdict and challenging the witnesses' credibility, Mr. Talbert now moves to set aside the

verdict or for a new trial. We deny his motions for post-trial relief.
        Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 2 of 14



 I.     Analysis

        Mr. Talbert now moves for a new trial arguing (1) Commissioner Camey and Wardens

May and Clark committed fraud and perjury through false testimony; (2) the jury's verdict ran

contrary to the weight of the evidence; (3) we improperly admitted evidence of Mr. Talbert's

earlier criminal record, prison infractions, and misconduct generally; (4) he could not depose

Commissioner Carney or Warden May concerning the request for transfer and authorization forms

because they violated our discovery order and did not timely tum over documents; and, (5) he

would have deposed parties and obtained witnesses if we appointed him counsel. 5 Mr. Talbert

also moves under Rule 50(b) for judgment as a matter of law arguing (1) Commissioner Camey

and Wardens May and Clark committed fraud and perjury; (2) Commissioner Camey and Wardens

May and Clark failed to produce discovery under our scheduling order; (3) the record reflects Mr.

Talbert's transfer must have been retaliation for previous lawsuits he filed against corrections'

staff; and, (4) the Philadelphia Department of Prisons transferred him from general population at

Curran-Fromhold Correctional Facility to administrative segregation at the Detention Center

without due process.

        Both motions lack merit and we deny his requested relief.

        A.     We deny Mr. Talbert's motion for a new trial. 6

        Under Rule 59(a)(l)(A), we "may, on motion, grant a new trial on all or some of the issues

-and to any party ... after a jury trial, for any reason for which a new trial has ... been granted in

an action in federal court. " 7 Rule 59 does not provide specific grounds to grant a new trial, leaving

the decision to our discretion. 8 We may order a new trial where there is "substantial error in the

admission or exclusion of evidence; error in the court's instructions to the jury' where the jury's

verdict [is] inadequate or excessive; or where the verdict [is] against the weight of the evidence." 9



                                                  2
         Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 3 of 14



 Our Court of Appeals cautions we should order a new trial "only when 'the great weight of the

 evidence cuts against the verdict and ... [] a miscarriage of justice would result if the verdict were

 to stand. '" 10

          Under Rule 60(b), we may grant relief"only where extraordinary justifying circumstances

 are present." 11 Rule 60(b)(3) allows us to relieve Mr. Talbert from the final judgment for "[f]raud

(whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing

party." 12 But he "bears a heavy burden" to establish Commissioner Camey and Wardens May and

Clark "engaged in fraud or other misconduct, and ... this conduct prevented [Mr. Talbert] from

fully and fairly presenting his case." 13 "We view Rule 60(b) motions as 'extraordinary relief which

should be granted only when extraordinary justifying circumstances are present. "' 14 "Evidence to

support a new trial under Rule 60(b)(3) must be clear and convincing." 15

         Mr. Talbert moves for a new trial arguing (1) Commissioner Camey and Wardens May and

Clark committed fraud and perjury through false testimony; (2) the jury's verdict ran contrary to

the weight of the evidence; (3) we improperly admitted evidence of Mr. Talbert's earlier criminal

record, prison infractions, and misconduct generally; (4) he could not depose Commissioner

Camey or Warden May concerning the request for transfer and authorization forms at the heart of

his claim; and, (5) he would have deposed parties and obtained witnesses if we appointed him

counsel. We decline to order a new trial.

                   1.   Commissioner Carney and Wardens May and Clark did not commit
                        fraud or perjury.

         Mr. Talbert alleges Commissioner Camey and Wardens May and Clark committed fraud

by perjuring themselves. He argues they lied about their knowledge of four earlier lawsuits Mr.

Talbert filed against them. 16




                                                  3
        Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 4 of 14



         "A witness commits perjury ifhe 'gives false testimony concerning a material matter with

 the willful intent to provide false testimony, rather than as a result of confusion, mistake, or faulty

memory.'" 17 Each of the witnesses testified they did not recall receiving copies of the earlier civil

 actions Mr. Talbert filed against them. Each of the witnesses testified they were unaware of the

suits, or the actions their counsel took in resolving them. They swore the City's legal counsel

handled the matters until such time as necessary for discovery.

         We have no basis to find the witnesses gave false testimony "with the willful intent to

provide false testimony." 18 Mr. Talbert argued they did not give faithful testimony. The jury

rejected his theory. We find their testimony credible.

                 2.       The verdict did not run contrary to the weight of the evidence.

        We "must not substitute [our] judgment regarding the facts and witness credibility for that

of the jury." 19 We may only do so "where a miscarriage of justice would result if the verdict were

to stand."20 Mr. Talbert does not sufficiently adduce facts demonstrating the jury's verdict is

contrary to the weight of the evidence or "a miscarriage of justice would result if the verdict were

to stand." 21 Mr. Talbert merely alleges, with no supporting facts, "the verdict was against the

weight of the evidence which resulted in a miscarriage of justice. Rule 59."22

        Mr. Talbert fails to cite overlooked evidence. In Fallowfield Development Corp. v. Strunk,

Judge Hutton found the jury's verdict supported by the great weight of the evidence. 23 After

explaining our Court of Appeals' standard for overturning a jury's verdict on the ground the verdict

contradicted the weight of the evidence, Judge Hutton examined the record with respect to specific

facts in contention. 24

        By contrast, Mr. Talbert does not cite evidence the jury ignored. We asked the jury to

review witness credibility. The jury did so and returned a verdict for Commissioner Camey and



                                                  4
        Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 5 of 14



Wardens May and Clark. Mr. Talbert does not convince us "a miscarriage of justice would result

if the verdict were to stand. " 25

                 3.        We did not improperly admit evidence of Mr. Talbert's misconduct.

         We enjoy "broad discretion on evidentiary rulings." 26 "Errors in evidentiary rulings are

not harmful unless substantial prejudice results." 27 Federal Rule of Civil Procedure 61 provides:

"[n]o error in admitting or excluding evidence ... is ground for granting a new trial, for setting

aside a verdict, or for vacating, modifying, or otherwise disturbing a judgment or order. At every

stage of the proceeding, [we] must disregard all errors and defects ... not affect[ing] any party's

substantial rights. " 28

        Our decision to allow testimony concerning Mr. Talbert's earlier prison infractions did not

substantially prejudice his rights. We only allowed references to Mr. Talbert's earlier prison

misconduct in testimony concerning the procedures and processes by which Commissioner Carney

and Wardens Clark and May made administrative segregation decisions. This included fifty-one

incidents between April 2014 and April 2019, in thirty-four of which the Philadelphia Department

of Prisons adjudicated Mr. Talbert "guilty."29

        We also ruled on Mr. Talbert's motion in limine to exclude all references to his prison

misconduct record. 30 Mr. Talbert argued reference to his earlier prison misconduct "demonstrate

[sic] (A) unfair prejudice[;] (B) confusing the issues [;] (C) misleading the jury[; and] (D)

cumulative evidence." 31 We granted in part and denied in part Mr. Talbert's motion in limine. 32

We decided "[u]pon demonstrating foundation, Defendants may introduce evidence of their

contemporaneous knowledge of, and reasons for, the placement of the Plaintiff based on specific

prison misconduct history, criminal convictions for assaults, terroristic behavior or harassment,

and earlier inmate separation orders as not barred by F .R.E. 404(b) and the prejudice in introducing



                                                 5
        Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 6 of 14



this evidence does not outweigh the probative value of the evidence to the defense." 33 We ordered

"[ d]efendants may not introduce evidence of pretrial detentions or incarcerations not involving

prison disciplinary citations, non-violent crimes, or conduct after their placement decisions unless

as rebuttal evidence if Plaintiff opens the door to the jury's examination of conduct after the

placement decision." 34

        Defendants complied with our Order. We properly admitted the adduced evidence.

               4.      Commissioner Carney and Wardens May and Clark did not violate our
                       discovery order.

        Mr. Talbert argues Commissioner Carney and Wardens May and Clark failed to honor our

May 22, 2019 Order by only turning over documents at the August 29, 2019 final pretrial

conference. He alleges delay prevented him from deposing Commissioner Camey or Warden May

because the "document[s] could have foreseeably been a tool to depose other prison officials with

knowledge" of the documents and the underlying circumstances underpinning his lawsuit.

        On May 22, 2019, we ordered Commissioner Camey and Wardens May and Clark to

produce: "(a) a signed certification confirming of all copies produced to date are true and correct

copies of the original documents maintained within the Defendants' possession, custody or control;

(b) [c]opy of Plaintiff's handwritten grievances from October 31, 2017 through March 2019; (c)

[a]ll documents evidencing decisions and knowledge relating to the transfer of Plaintiff from

general population at Curran-Fromhold to administrative segregation in the Detention Center; (d)

[a]ll policy statements as to the reasons for placing persons in administrative segregation since

January 1, 2018; (e) [a]ll documents relating to Plaintiff's access to Islamic reading material and

ability to speak with his Islamic Imam while in the Detention Center; (f) [d]ocuments relating to

an alleged February 27, 2019 assault upon Plaintiff; (g) Plaintiff's medical records since February

1, 2019; and (h) [a] privilege log of all withheld documents." 35 We ordered Commissioner Camey


                                                6
           Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 7 of 14



and Wardens May and Clark to mail these documents not already produced to Mr. Talbert by May

31, 2019. 36

           On June 11, 2019, Commissioner Carney and Wardens May and Clark moved for a time

extension to comply with our May 22, 2019 Order. 37 Counsel explained a family emergency

required his brief absence from the case and his failure to meet the May 31, 2019 discovery

deadline. 38 On June 12, 2019, we granted the motion and ordered Commissioner Carney and

Wardens May and Clark to comply and respond to Mr. Talbert's discovery request by June 14,

2019. 39

           On June 28, 2019, we denied Mr. Talbert's motion for sanctions or default judgment arising

from Commissioner Carney and Wardens May and Clark partially redacting alleged security risk

information in documents they turned over to Mr. Talbert. 40 We also ordered them to hand deliver

specific pages of discovery for our in camera review by July 1, 2019. 41 They did so, and we found

the documents we reviewed in camera "relate[] solely to internal security guidelines for

correctional officers concerning specifics as to timing, review and protocol in managing persons

housed in administrative segregation and [the documents'] disclosure is not material to the ongoing

prosecution of claims in this case .... " 42

         Commissioner Carney and Wardens May and Clark did not violate our Order. They

appropriately moved for time extensions, which we granted, and otherwise complied with our

Order.

                 5.      Mr. Talbert is not entitled to a lawyer.

         "Unlike a defendant who cannot afford counsel for his criminal case, an indigent litigant

in a civil case ... has no ... constitutional right to counsel."43 We denied Mr. Talbert's request

for appointment of counsel in a pretrial order. 44 We found Mr. Talbert "demonstrated skill and



                                                   7
         Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 8 of 14



understanding of our civil rights laws and procedure. He candidly swears he knows more than the

lawyers but seeks counsel solely to fund his discovery. He wants a lender, not a lawyer." 45

         Mr. Talbert did have an attorney, J. Michael Considine, Jr., who entered his appearance on

December 28, 2018. 46 On March 16, 2019, Mr. Talbert requested Mr. Considine withdraw because

Mr. Talbert "does not need Considine to represent him." 47 Eleven days later, Mr. Talbert filed an

"Emergency Motion for Appointment of Counsel and/or Pretrial Conference," but subsequently

apologized in his "Motion to Apologize for Motion to Withdraw" and requested we "[k]indly[]

continue to have Mr. Considine as [his] counsel!"48 Then, on April 18, 2019, Mr. Considine moved

to withdraw. 49

         At our April 25, 2019 hearing, Mr. Talbert admitted he only wanted counsel to fund his

deposition expenses, and the only significant difference between appointed counsel and himself is

"the financial means to do depositions." 50 Mr. Talbert emphasized his extensive legal work in this

case, as well as his previous trial and appellate litigation experience in our Circuit. 51 With Mr.

Talbert's consent, we granted Mr. Considine's request to withdraw as Mr. Talbert's attomey. 52 On

July 1, 2019, we declined to refer Mr. Talbert's case to our volunteer panel of attorneys because

he "demonstrated an ability to handle litigation through his extensive pro se experience, which

includes appearances in our Court of Appeals and successfully negotiating a settlement for

multiple cases. " 53

        Mr. Talbert vigorously represented his interests before and during trial. From April 18,

2018, when Mr. Talbert first sued Commissioner Camey and Wardens May and Clark, until

September 4, 2019, the first date of his trial, Mr. Talbert filed twenty-nine motions, 54 including

motions for summary judgment, motions for appointment of counsel, motions for judgment on the




                                                8
        Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 9 of 14



pleadings, a motion for a preliminary injunction, and motions to compel discovery. The docket

reflects 160 entries before the trial.

        Mr. Talbert is not entitled to a new trial because he chose to proceed without counsel.

        B.      We deny Mr. Talbert's motion for judgment as a matter of law.

        A motion for judgment as a matter of law under Rule 50(b) "should be granted only if,

viewing the evidence in the light most favorable to the nonmovant and giving it the advantage of

every fair and reasonable inference, there is insufficient evidence from which a jury reasonably

could find liability." 55 We may grant the motion only if "the record is critically deficient of the

minimum quantum of evidence to sustain the verdict." 56 While we should grant judgment as a

matter oflaw sparingly, a "scintilla of evidence" is insufficient to sustain a jury's verdict. 57 "The

question is not whether there is literally no evidence supporting the unsuccessful party, but whether

there is evidence upon which a reasonable jury could properly have found its verdict. " 58 In

considering a motion under Rule 50(b), we do not "weig[h] the evidence, determin[ e] the

credibility of witnesses, or substitute[ e] our own version of the facts for that of the jury. " 59

                1.      Commissioner Carney and Wardens May and Clark did not commit
                        fraud or perjury.

       As we explain above, Commissioner Carney and Wardens May and Clark did not commit

fraud or perjury.

                2.      Commissioner Carney and Wardens May and Clark did not violate our
                        discovery order.

       As we explain above, Commissioner Carney and Wardens May and Clark did not violate

our discovery order.




                                                    9
       Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 10 of 14



                3.      The record does not reflect Mr. Talbert's transfer "must have been"
                        due to retaliation.

        Substantial evidence contradicts Mr. Talbert's assertion his transfer "must have been"

retaliation for his earlier lawsuits against Commissioner Camey and Wardens May and Clark.

Wardens May and Clark credibly testified Mr. Talbert's transfer related to his earlier criminal

conduct and prison misconduct. The wardens explained they evaluate each new inmate using a

series of factors to determine the proper housing based on the facility's-and the inmate's-safety.

There is no critical deficiency of evidence permitting us to set aside the jury's verdict and grant

judgment as a matter of law.

               4.      The record does not reflect the Philadelphia Department of Prisons
                       transferred Mr. Talbert without due process.

        Substantial evidence contradicts Mr. Talbert's claim the Philadelphia Department of

Prisons transferred him without due process. Mr. Talbert's transfer is documented in a "Special

Management Status Placement Order," issued November 27, 2017. 60 The Detention Center staff

represent "[Mr. Talbert], in the judgment of staff, may for any other reason pose a threat to himself

... or others or the security of the facility." 61 Following Mr. Talbert's initial placement under the

Special Management Status Placement Order, senior Detention Center officials reviewed Mr.

Talbert's confinement almost weekly. They conferred on December 4, 2017; 62 December 11,

2017; 63 December 18, 2017; 64 December 26, 2017; 65 and January 2, 2018. 66 In the January 2, 2018

status review, the Detention Center leadership recommended Mr. Talbert's release from Special

Management Status. 67      Detention Center officials continuously reviewed Mr. Talbert's

confinement status on a near-weekly basis between November 2017 and January 2018 when they

determined they could remove him from Special Management Status.




                                                 10
          Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 11 of 14



           As we explain above, the wardens use a series of factors to determine appropriate housing

for inmates. The jury concluded they did so appropriately. We decline to set aside the jury's

verdict.

    II.    Conclusion

           We deny Mr. Talbert's motions for post-trial relief in the accompanying Order.



1
     ECF Doc. No. 141 at 1.




4
     ECF Doc. No. 164.

5
     ECF Doc. No. 168.

6
  Mr. Talbert specifically moves under Rule 60(b)(3) and 60(b)(6). ECF Doc. No. 168. But he
appears to conflate Fed. R. Civ. P. 60 (Relief from a Judgement or Order) with Fed. R. Civ. P. 59
(New Trial; Altering or Amending a Judgment).

"Courts liberally construe the pleadings and the complaints of pro se plaintiffs and grant pro se
litigants some degree of leniency." Muhammad v. Pennsylvania Department of Education, No.
18-2647, 2019 WL 1552567, at *3 (E.D. Pa. Apr. 10, 2019) (citing Erickson v. Pardus, 551 U.S.
89, 94 (2007)). We understand Mr. Talbert to move for a new trial under Rule 59 and we analyze
his request under both Rule 59 and Rule 60.

7
     Fed. R. Civ. P. 59(a)(l)(A).

8
 Blancha v. Raymark Indus., 972 F.2d 507, 512 (3d Cir. 1992) ("The decision to grant or deny a
new trial is confided almost entirely to the discretion of the district court") (citing Allied Chemical
Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980)).
9
  Snider v. Sterling Airways, Inc., No. 13-2949, 2017 WL 3873540, at *2 (E.D. Pa. Sept. 5, 2017)
(citations omitted).

10
  Leonard v. Stemtech Int'! Inc., 834 F.3d 376, 386 (3d Cir. 2016) (quoting Springer v. Henry,
435 F.3d 268, 274 (3d Cir. 2006)).

11
  Pierce v. City of Philadelphia, 391 F. Supp. 3d 419,446 (E.D. Pa. 2019), appeal docketed, No.
19-2585 (3d Cir. July 17, 2019) (quoting Bohus v. Beloff, 950 F.2d 919,930 (3d Cir. 1991)).


                                                  11
           Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 12 of 14



 12
       Fed. R. Civ. P. 60(b)(3).

 13
   Pierce, 391 F. Supp. 3d at 446 (quoting Bohus, 950 F.2d at 930; Stridiron v. Stridiron, 698 F.2d
 204, 207 (3d Cir. 1983)).
 14
   Bohus, 950 F.2d at 930 (quoting Plisco v. Union Railrod Co., 379 F.2d 15, 16 (3d Cir. 1967),
 cert. denied, 389 U.S. 1014 (1967)).

 15
   Pierce, 391 F. Supp. 3d at 446 (citing Price v. Trans Union, L.L.C., 839 F. Supp. 2d 785, 799
 (E.D. Pa. 2012)).
 16
      ECF Doc No. 168 at ,r 2.
 17
  Estate of Goldberg by Goldberg v. Nimoityn, 734 F. App'x 141, 145 (3d Cir. 2018) (quoting
 United States v. Dunnigan, 507 U.S. 87, 94 (1993)).

 18   Id

19
 Banks-Scott v. City of Philadelphia, 527 F. App'x 173, 175 (3d Cir. 2013) (per curiam) (citing
William A. Graham Co. v. Haughey, 646 F.3d 138, 143 (3d Cir. 2011)).

20
 Sheridan v. E.l DuPont de Neumours and Co., 100 F.3d 1061, 1076 (3d Cir. 1996) (quoting
Williamson v. Consolidated Rail Corp., 926 F.2d 1344, 1352 (3d Cir. 1991)).

21    Id

22
      ECF Doc. No. 169 at ,r 3(a).
23
  Fallowfield Development Corp. v. Strunk, Nos. 89-8644, 90-4431, 1994 WL 498316, at *17-18
(E.D. Pa. Sept. 2, 1994).
24
      See id.

25
      Sheridan, 100 F.3d at 1076.
26
   United States v. Finley, 726 F.3d 483,491 (3d Cir. 2013) (citing Sprint/United Management Co.
v. Mendelsohn, 552 U.S. 379, 384 (2008)).

27
      Griffiths v. CIGNA Corp., 857 F. Supp. 399,411 (E.D. Pa. 1994) (citing Fed. R. Evid. 103(a)).
28
      Fed. R. Civ. P. 61.
29
      Trial Ex. 5.
30
     ECF Doc. No. 131.


                                                  12
            Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 13 of 14



 31
       Id. at 2.
 32
       ECF Doc. No. 142.

 33   Id.

 34   Id.

 35
      ECF Doc. No. 72 at iJ l(a)-(h).

36
      Id. at iJ 1.
37
      ECF Doc. No. 82.



39
      ECF Doc. No. 86.
40
      ECF Doc. No. 100.

41    Id.

42    Id.

43
  Dover v. Diguglielmo, 181 F. App'x 234, 237 (3d Cir. 2006) (citing Parham v. Johnson, 126
F.3d 454, 456-57 (3d Cir. 1997); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993)).

44
      ECF Doc. No. 102.
45
      Talbert v. Carney, No. 18-1620, 2019 WL 2764363, at *1 (E.D. Pa. July 1, 2019).
46
      Id. at *2.

47    Id.

48    Id.

49    Id.

50   Id.



52   Id.

53
     Id. at *3.
                                                 13
           Case 2:18-cv-01620-MAK Document 187 Filed 10/10/19 Page 14 of 14



54
   ECF Doc. Nos. 1, 3, 10, 13-14, 16, 26, 31, 34, 38, 43, 44, 56-58, 62, 64, 67, 79, 84, 94, 96, 105,
 113-15, 118, 131-32.

55
  Avaya Inc., RP v. Telecom Labs, Inc., 838 F.3d 354,373 (3d Cir. 2016) (quoting Lightning Lube,
Inc. v. Witco Corp., 4 F.3d 1153, 1166 (3d Cir. 1993)).
56
  McKenna v. City of Philadelphia, 649 F.3d 171, 176 (3d Cir. 2011) (quoting Acumed LLC v.
Advanced Surgical Services, Inc., 561 F.3d 199,211 (3d Cir. 2009)).
57
  Norman v. Elkin, 860 F.3d 111, 129 (3d Cir. 2017) (quoting Lightning Lube, Inc., 4 F.3d at
1166).
58
     Eshelman v. Agere Sys., Inc., 554 F.3d 426, 433 (3d Cir. 2009).

59
     Id (quoting Marra v. Phila. Housing Auth., 497 F.3d 286, 300 (3d Cir. 2007)).
60
     Trial Ex. 2.

61   Id

62
     Trial Ex. 3 at 1.

63
     Id at 2.
64
     Id. at 3.
65
     Id. at 4.
66
     Id. at 5.

67   Id.




                                                 14
